39 F.3d 1175
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William M. BAILEY, Plaintiff Appellant,v.Sewall B. SMITH, Warden;  John Wouldridge, Captain;Patricia Goins, Defendants Appellees.William M. BAILEY, Plaintiff Appellant,v.Richard A. LANHAM, Sr.;  Melanie C. Pereira;  Division ofCorrections, Defendants Appellees.
Nos. 94-6727, 94-6728.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 26, 1994Decided:  October 27, 1994.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Peter J. Messitte, District Judge.  (CA-94-224-PJM, CA-94-1160-PJM)
William M. Bailey, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaints.  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  No. 94-6727, Bailey v. Smith, No. CA-94-224-PJM;  No. 94-6728, Bailey v. Lanham, No. CA-94-1160-PJM (D. Md. June 22, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED